ICJ_001_CorfuChannel_GBR_ALB_1949-11-19_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU DETROIT
DE CORFOU

(FIXATION DU MONTANT DES REPARATIONS
DUES PAR LA REPUBLIQUE POPULAIRE D’ALBANIE)

ORDONNANCE DU 19 NOVEMBRE 1949

1949

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

THE CORFU
CHANNEL CASE

(ASSESSMENT OF THE AMOUNT OF COMPENSATION
DUE FROM THE PEOPLE’S REPUBLIC OF ALBANIA)

ORDER OF NOVEMBER 19th, 1949

SOCIETE D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
La présente ordonnance doit étre citée comme suit :

«Affaire du Détroit de Corfou, Ordonnance du 19 novembre 1949:
C. I. J. Recueil 1949, D. 237.»

This Order should be cited as follows:

“Corfu Channel case, Order of November roth, 1949 :
I.C. J. Reports 1949, p. 237.”

 

Ne de vente : 26
Sales number

 

 

 
237

INTERNATIONAL COURT OF JUSTICE

1949
“November 19
General List

YEAR 1949 No. 1

Order made on November 1gth, 1949.

THE CORFU
CHANNEL CASE

(ASSESSMENT OF THE AMOUNT
OF COMPENSATION DUE FROM
THE PEOPLE’S REPUBLIC OF ALBANIA)

The International Court of Justice,
After deliberation,

Having regard to Articles 48, 50 and 53 of the Statute of the
Court and to Article 57 of the Rules of Court,

Whereas, on April gth, 1949, the Court gave judgment that the
’ People’s Republic of Albania is responsible under international ‘aw
for the explosions which occurred on October 22nd, 1946, i
Albanian waters and for the resulting damage and loss of human
life suffered by the United Kingdom of Great Britain and Northern
Ireland ;

Whereas, in the said Judgment, the Court reserved for further
consideration the assessment of the amount of compensation ;

Whereas, on the same day, the Court made an Order under
Article 48 of the Statute, fixing various time-limits for the Parties
to present their observations on the amount of compensation
demanded by the United Kingdom Government from the People’s
Republic of Albania ;

4
ORDER OF NOVEMBER Igth, 1949 (CORFU) 238

Whereas the Government of the People’s Republic of Albania
has failed to defend its case and whereas, therefore, the Agent of
the Government of the United Kingdom has asked that the Court
decide in favour of the claim of his Government ;

Whereas the Albanian Government, duly notified, did not present
itself before the Court at the public hearing of November 17th,

1949 ;

Whereas that Government therefore is in the situation envisaged
in Article 53 of the Statute ;

Whereas in these conditions paragraph 2 of the said Article is
applicable ;

Whereas the estimates and figures submitted by the Government
of the United Kingdom raise questions of a technical nature which
call for the application of Article 50 of the Statute ;

The Agent of this Government having been duly heard ;

Decides that

(x) Experts designated by the Court shall examine the figures
and estimates stated in the last submissions filed by the Govern-
ment of the United Kingdom regarding the amount of its claim
for the loss of the Sawmarez and the damage caused to the Volage ;

(2) This examination shall be entrusted to Rear-Admiral J. B.
Berck, of the Royal Netherlands Navy, and Mr. G. de Rooy,
Director of Naval Construction, Royal Netherlands Navy ;

(3) Each expert shall make the following declaration :

“T solemnly declare, wpon my honour and conscience, that I
will perform my duties in all sincerity and will abstain from divulg-
ing or using outside the Court any secrets which may come to my
knowledge in the course of the performance of my task”;

(4) The Registrar shall be responsible for the secretarial arran-
gements required by the experts; he may appoint a high official
of the Registry to perform these duties ;

(5) The Registrar shall place the relevant pleadings and docu-
ments at the disposal of the experts ;

(6) The experts shall file their report in the Registry at the
latest on the 2nd of December, 1949. The report shall be com-
municated by the Registry to the Agents of the Parties.
ORDER OF NOVEMBER 19th, 1949 (CORFU) 239

Done in French and in English, the English text being authori-
tative, at the Peace Palace, The Hague, this nineteenth day of
November, one thousand nine hundred and forty-nine, in three
copies, one of which will be placed in the archives of the Court and
the others transmitted to the Governments of the United Kingdom
of Great Britain and Northern Ireland and of the People’s Republic
of Albania respectively.

(Signed) J. G. GUERRERO,
Acting President.

(Signed) E. HAMBRO,
Registrar.
